Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                         May 08 2014, 9:49 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

RICHARD R. FOX                                      SHARON FUNCHEON MURPHY
STEVEN A. GUSTAFSON                                 Robinson Wolenty & Young
New Albany, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

MICHAEL SEACAT,                                     )
                                                    )
       Appellant-Plaintiff,                         )
                                                    )
               vs.                                  )       No. 93A02-1310-EX-910
                                                    )
GOODRICH CORPORATION,                               )
                                                    )
       Appellee-Defendant.                          )


          APPEAL FROM THE INDIANA WORKER’S COMPENSATION BOARD
                   The Honorable Linda Peterson Hamilton, Chairman
                                 Cause No. C-216341


                                           May 8, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                              STATEMENT OF THE CASE

       Michael Seacat (“Seacat”) appeals the order of the Worker’s Compensation Board

(“the Board”) denying his application for worker’s compensation benefits.

       We affirm.

                                          ISSUE

       Whether the Board erred in denying Seacat’s application for worker’s
       compensation benefits.

                                         FACTS

       Emily Smith (“Smith”), the human resources manager for Goodrich Corporation

(“Goodrich”) in Jeffersonville, Indiana, discovered that there was an increase in muscular

strains among factory employees.       In response, Goodrich implemented a stretching

program similar to one at a Goodrich plant in Phoenix, Arizona. Employees could

perform recommended stretches during voluntary sessions twice a day for five to ten

minutes. Stretching usually took place inside of the factory, but they were conducted

outside on warmer days. Supervisors led the morning sessions while employees who had

been trained in supervised sessions led the afternoon stretch break.

       On June 27, 2012, Seacat and a number of other Goodrich employees participated

in the afternoon stretch break.     Seacat testified that during the afternoon sessions,

employees stretched for one to two minutes then engaged in other activities. His group of

employees, including Jimmy Tyler (“Tyler”), whom Seacat claimed was his team leader,

played hacky sack. As the employees returned to work, someone called out Seacat’s

name. Seacat turned around and saw a hacky sack coming toward him. Seacat stated that


                                             2
he “went to go kick it and [his] foot planted into the ground.” (Tr. 8). Seacat injured his

ankle, and his coworkers called for an ambulance.

       On July 16, 2012, Seacat filed a claim for worker’s compensation benefits. Seacat

and Goodrich agreed to submit the matter to the Board in order to determine if Seacat’s

injury was compensable.

       On February 28, 2013, a single member of the Board conducted a hearing on

Seacat’s claim. There, Smith testified that the only other authorized activity during the

stretch break was walking a lap around the building to warm up before starting the

stretches. In addition, Smith stated that neither she nor management knew or approved of

any other activities during the stretch break.      Smith further stated that, contrary to

Seacat’s testimony, Tyler was a machine operator like Seacat and not a team leader.

Finally, Smith stated that the stretch breaks were voluntary, and employees were

expected to continue working if they chose not to participate.

       On April 11, 2013, the hearing officer issued the following order:

                                             ****

                                 CONCLUSIONS OF LAW

       1.     Plaintiff was not in the course of his employment when his injury
              occurred on June 27, 2012. At the time of the accident, Plaintiff was
              engaged in horseplay and was injured as a result of this unauthorized
              activity.

       2.     Defendant did not acquiesce to the activity of playing hackey [sic]
              sack, and therefore, the employee was no longer engaged in an
              activity fulfilling the duties of employment or while engaged in
              doing something incidental thereto.

                                            ORDER

                                            3
            IT IS, THEREFORE, ORDERED; by the Worker’s Compensation
      Board of Indiana that Plaintiff shall take nothing by way of this
      Application.

(App. 2-4). Seacat sought review of the hearing officer’s findings before the Board.

However, the Board upheld the decision of the hearing officer. Seacat now appeals.

                                       DECISION

      Seacat claims that his injury is compensable because (1) it occurred during an

employer-sponsored exercise break, and (2) Goodrich acquiesced to other unauthorized

activities that took place during the exercise break. Goodrich argues that Seacat was not

engaged in any activity that was related to his employment when he injured his ankle.

      In reviewing a challenge to a decision of the Board, this Court is bound by the

factual determinations of the Board and may not disturb them unless the evidence is

undisputed and leads inescapably to a contrary conclusion. Kovatch v. A.M. General, 679
N.E.2d 940, 942 (Ind. Ct. App. 1997), trans. denied. We neither reweigh the evidence,

nor judge the credibility of the witnesses. Id. at 943. “We must disregard all evidence

unfavorable to the decision and must consider only the evidence and reasonable

inferences therefrom which support the Board’s findings.” Id. The burden rests with the

claimant to prove a right to compensation under the Worker’s Compensation Act.

Danielson v. Pratt Industries, Inc., 846 N.E.2d 244, 247 (Ind. Ct. App. 2006). If the

Board reaches a legitimate conclusion from the evidential facts, we cannot disturb that

conclusion, although we may prefer another legitimate result. R.L. Jefferies Trucking Co.

v. Cain, 545 N.E.2d 582, 590 (Ind. Ct. App. 1989), trans. denied. “Although we are not


                                            4
bound by the Board’s interpretation of the law, we will reverse the Board’s decision only

if the Board incorrectly interpreted the [Worker’s Compensation] Act.”          Krause v.

Indiana University-Purdue University at Indianapolis, 866 N.E.2d 846, 851 (Ind. Ct.

App. 2007), trans. denied.

       The Worker’s Compensation Act (“the Act”) requires employers to provide their

employees with “compensation for personal injury or death by accident arising out of and

in the course of employment[.]” Ind. Code § 22-3-2-2(a). An injury “arises out of”

employment when a causal nexus exists between the injury sustained and the duties or

services performed by the injured employee. Outlaw v. Erbich Products Co., Inc., 742
N.E.2d 526, 530 (Ind. Ct. App 2001), trans. denied. An accident occurs “in the course of

employment” when it takes place within the period of employment, at a place where the

employee may reasonably be, and while the employee is fulfilling the duties of

employment or while engaged in doing something incidental thereto. Id. A claimant

seeking compensation must prove both elements; neither alone is sufficient. Conway v.

Sch. City of East Chicago, 734 N.E.2d 594, 598 (Ind. Ct. App. 2000), trans. denied.

Here, we find that Seacat failed to prove that his injury arose out of and in the course of

his employment.

       Concerning whether Seacat’s injury arose out of his employment, the hearing

officer found to the contrary because Seacat was engaged in horseplay at the time of his

accident. In response, Seacat elaborately attempts to explain why hacky sack is not

horseplay, but he does not address whether there was a causal nexus between his playing

hacky sack and the duties he performs as a machine operator.

                                            5
       The record supports the hearing officer’s finding that Seacat’s injury did not arise

out of his employment. For example, Goodrich sent an email to all of its employees

detailing the time and location of stretch breaks. Goodrich also posted pictures of the

recommended stretches on bulletin boards in work areas. On cross examination, Seacat

admitted that the stretch breaks were designed for stretching. Seacat attempted to argue

that Goodrich acquiesced in other activities during the stretch break because other

workers were playing basketball, and his team leader, Tyler, participated in the games of

hacky sack. However, the record shows that (1) Goodrich implemented a voluntary

wellness program consisting of a fitness center and a basketball court; (2) employees

could take part in the wellness program after signing a waiver; (3) Seacat signed this

waiver approximately two months before he was injured; (4) a waiver was not required to

participate in the stretch breaks; and (5) Tyler was a machine operator, not a team leader.

Finally, and perhaps most telling, Seacat testified that hacky sack did not occur during the

morning stretch breaks, when supervisors were more likely to be present. As a result, the

evidence supports the hearing officer’s conclusion that Goodrich did not acquiesce in

Seacat’s game of hacky sack, and that Seacat’s injury did not arise out of his

employment.

       Because Seacat cannot establish that his injury arose out of his employment, we

need not address whether his injury was also an accident that occurred “in the course of

employment.” We affirm the decision of the Board.

       Affirmed.

Friedlander, J., and Mathias, J., concur.

                                             6